DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/11/2022 and 6/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Discussed in the interview dated 2/22/2022 the Office action dated 12/16/2021 in view of the proposed claim amendment provided in the interview attachment. A newly cited prior art Wooden (US 2018/0309567) was applied to teach the amended limitations. Please see below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186) in view of Wooden (US 2018/0309567).

Specification, para. 37-39: physical object may represent medical lab reports, a patient file etc.; para. 18: the exchange object may include a set of exchange fields, which will be included in the transaction object, and each exchange field of the exchange object is mapped to a field in the physical objects of the tenant systems.

As per claim 1, Hunn teaches
a method for a multi-tenant server to manage data in a peer-to-peer blockchain network (para. 54-57: the system may be used in combination with a multi-tenant contract management system platform (one embodiment of which is depicted in FIG. 42); para. 72, 222: after a contract has been formed and executed, it is hosted on a computer network (e.g., the World Wide Web such as via a multi-tenant cloud-based computing platform, a centralized, decentralized, or federated server network, a peer-to-peer network; para. 324-326: the interaction between the contract and object ledger data structure with external 'transactions' or events that occur in the management/lifecycle of the contract, only those that need be exposed to other participants of the blockchain as part of the 'workflow’);

generating, by the multi-tenant server, an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of one or more exchange fields and a set of one or more mappings between each exchange field in the set of one or more exchange fields and a set of fields of a set of a plurality of physical objects, each physical object in the set of physical objects associated with a respective peer in the peer-to-peer blockchain network (para. 3: a contract is a legally enforceable agreement to exchange value such as goods, services, or property; para. 51: purchase orders, invoices etc./physical objects; para. 54-55: another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways. The system provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract; para. 62: example fields of computable and data-driven contracts may include (but are not limited to): sale of goods/services…, and/or numerous other fields. Thus, exchanging fields of sale of goods/services etc. in transactions relating to mappings fields of the contracting parties/tenants to verify/sign the contract state updates – see para. 57-59; para.  66-67: the object components are obtained through p2p formation/negotiation of the contract document which may include receiving object components from a contract repository, wherein managing the formation stage additionally includes synchronizing the contract repository with repositories of the involved parties. The contract repositories of the involved parties are preferably synchronized by exchanging cryptographically signed commits between the involved parties, creating object components for each clause of a contract and grouping clauses within sections; para. 76-77,195-197; figs. 24A-B: mappings transaction inputs/outputs on-chain); 

generating, by the multi-tenant server on behalf of a first peer in the peer-to-peer blockchain network, a transaction object based on the exchange object, wherein the transaction object includes a set of one or more field values for one or more exchange fields of the set of exchange fields (figs. 8, 24A-B, 35-37, 39, for example, change data: price object, update object, update state in the contract; para. 54-55, 61: example fields of computable and data-driven contracts may include (but are not limited to): sale of goods/services…; para. 66, 74: generating a time series record of pricing values as driven and represented in a pricing clause; para. 196: provide third parties that are not privy to a given contract access to data pertaining to the contract, such as transactions (e.g. changes of custody of goods, changes of title), changes in state (e.g. price changes), data inputs to the contract (e.g. IoT data); para. 297); 

and making, by the multi-tenant server on behalf of the first peer, the transaction object available to a second peer in the peer-to-peer blockchain network to attempt to obtain consensus for the proposed alteration according to the one or more field values of the transaction object (para. 90, 99: only the parties to the contract (or any other party so required) need to sign state updates (unless use of a consensus mechanism is required); para. 199: enabling a contracting party (or another party that has authority to act on behalf of a contracting party) to unilaterally amend the terms of the contract based upon the agreed permissions, and (b) being performed by an 'on chain' “smart contract" script or multi-signature mechanism; para. 273: the contracting parties' servers/virtual machines use the COG data structure to compute and maintain a preferably consensus based, cryptographically secure state of the legal contract; figs. 8, 24A-B).  
	Hunn does not explicitly teach wherein the set of field values includes one or more field values reflecting a proposed alteration to the one of the set of physical objects associated with the first peer.
	Wooden teaches
wherein the set of field values includes one or more field values reflecting a proposed alteration to the one of the set of physical objects associated with the first peer (para. 113: adding a new member to the network may require that a VN's endorser proposes it to the network by provisioning the PBK of the new member. The endorser may then let the other VNs know of the proposal, and the fact that the endorser has voted for the new member's admission to the network. As other members propose the same member, their VNs may note the vote and let the network know. In some examples, a VN does not accept blockchain updates proposed by a member until a consensus is reached based on the agreed-upon consensus protocol; fig. 10: member m1 proposes m3 admission, thus, the field m3 proposal accepted by the m1, …m2 proposed m3 admission with the m3 admission vote thus, the m3 proposal field contains both m1 and m2 accepted values and the members field updated with m3). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunn and Wooden in order to allow users to provide efficient transaction processing with blockchain and transaction confidentiality – See Wooden, para. 145.

As per claim 2, Hunn teaches
wherein the proposed alteration to the physical object includes one or more of addition of a new record to the physical object and modification of an existing record in the physical object (fig. 16: new record of value, e.g., $90; fig. 19: party A proposes a state update…proposed update is sent to party B. Party B may accept or amend, depend on the logic; para. 68: changes to the contract can be tracked, inspected, and/or otherwise reviewed. Amendments or new elements making up part of a contract can be introduced and represented as object components that are appended or otherwise assembled into the COG; para. 183-184, 219).  
As per claim 3, Hunn teaches
wherein the multi-tenant server includes a virtual space for each peer in the peer-to-peer blockchain, wherein each virtual space includes data and services available to the associated peer and which is inaccessible by other peers in the peer-to-peer blockchain network (para. 57: the system may be used in combination with a multi-tenant contract management system platform (one embodiment of which is depicted in FIG. 42); para. 222: after a contract has been formed and executed, it is hosted on a computer network (e.g., the World Wide Web such as via a multi-tenant cloud-based computing platform, a centralized, decentralized, or federated server network, a peer-to-peer network).  

As per claim 4, Hunn teaches
wherein generating the transaction object is performed by a service of a virtual space of the first peer in the peer-to-peer blockchain network (para. 55: provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract; para. 72, 91-92; figs. 32-33: blockchain data may act as an input to contract logic in the virtual machine/server).  

As per claim 5, Hunn teaches
wherein making the transaction object available is performed by a service of a virtual space of the first peer in the peer-to-peer blockchain network, and wherein making the transaction object available includes making the transaction object available to a virtual space of the second peer (para. 68-69: committing the graph to post-formation preferably involves executing electronic signature of the COG by the contracting parties. As a contract document, the contracting parties may be requested to sign the contract document to legally put the contract in force; para. 92: all involved parties should execute the contract logic in a standardized execution environment which may include but is not limited to: a virtual machine, communicatively connected servers/virtual machines, BDL system(s), a centralized server, cloud environment; para. 242, 262, 279-280). Atty. Docket No.: 1031P4016US 24 Patent Application  

As per claim 6, Hunn teaches
storing, by a service of the virtual space of the first peer on behalf of the first peer, a record in a shadow object, wherein the record in the shadow object describes the alteration to the physical object, wherein the shadow object includes uncommitted data to the physical object of the first peer (para. 58: party-initiated transitioning/versioning at the post-formation stage includes tracking and storing updates to computable contracts in response to party action (e.g., amendment updates, providing data to transition the state of a contract); para. 68, 200, 215: store the data of the event that caused (or is otherwise related to) the state update in the contract data structure as a discrete event object (in a manner similar to event sourcing systems). Consequently, this creates a separate log of all the post-formation changes to the contract; para. 259: state updates and other objects may be appended to an external shared event log/message queue, and then can then be replayed downstream by any replica to reach an eventually consistent value and thus state of the graph).  

As per claim 7, Hunn teaches
committing, by a service of the virtual space of the first peer on behalf of the first peer, the record in the shadow object to the physical object in response to receiving consensus from the peers in the peer-to-peer blockchain network for the alteration to the physical object (para. 93: a state transitioning engine that functions to establish consensus of updates to the COG and resolve conflicts; para. 99, 182-183: the graph is preferably correspondingly updated with one or more new objects that reflect the new state resulting from the received data or information; para. 259-262, 293).  

As per claim 8, Hunn teaches
adding, by a service of the virtual space of the first peer on behalf of the first peer, a block corresponding to the proposed alteration to ledgers of each peer in the peer-to-peer blockchain network in response to receiving consensus from peers in the peer-to- peer blockchain network for the proposed alteration (fig. 19; para. 55: provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract; para. 199, 294, 331).  

As per claim 9, Hunn teaches
wherein the number of exchange fields in the set of exchange fields is less than the number of fields in the physical object (para. 61-62, 141: an atomic object may be represented/identified in any suitable manner and with any suitable fields and tuple, but is preferably represented by the tuple (UUID, type, value, date_created, created_by, times_referenced); fig. 16: price of a good is $100, but a change in the state of another clause results in the price decreasing to $90 based on the logic. Event may store an update to an invoice or accounting ledger on an external system via, e.g., API). New record of value: $90.) Thus, the exchange fields, e.g., price change of an object is updated using the object/record ID and the updated price, not the object’s fields: date-created, created by etc.)  Claims 10-20 claim similar subject matter as of claim 1-9 and are rejected based on the same ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katz et al. (US 10445643) teaches in figs. 16-17: blockchain platform, cloud network, fabric hyperledger, consensus module, smart contract module, blockchain services with consensus manager, transactions, chaincode services, membership services; col. 3:41-62: updates and transactions to be validated. Chari et al. (US 20190165943) teaches at para. 1: blockchains that support the exchange of identity assets; para. 51: peer to peer network of devices used to support a peer blockchain. Kempf (US 20190058709) teaches at para. 6, 39: blockchain ledger/smart contracts; para. 45: the hash value of the previous block in the chain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/8/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163